*507Opinión Disidente del Juez Asociado
Señor Marrero
con la cual concurre el Juez Asociado Señor Pérez Pimentel.
Convengo con la opinión de la mayoría en que si bien “los conductores de vehículos no son garantizadores absolutos de la seguridad de los niños ... a ellos debe exigírseles la obser-vancia de un mayor grado y extensión de deber de cuidado al enfrentarse con situaciones peligrosas para niños.” Con-vengo, asimismo, con dicha opinión en que “la regla general es al efecto de que cuando una persona ocupa un sitio de segu-ridad e inesperadamente lo abandona y se lanza frente a un vehículo de momento, el conductor no es responsable de las consecuencias del accidente,” y en que, con ciertas limitacio-nes, “esa regla general ha sido seguida en algunos casos, en cuanto a niños estacionados en una acera.” También, en que “las reglas prevalecientes en cuanto al cuidado que debe ob-servar el conductor de un vehículo en lo relativo a transeúntes o peatones adultos no son estrictamente aplicables en cuanto a niños de poca edad ya que, con respecto a estos últimos, debe requerirse un mayor grado de cuidado, medido por el mayor peligro envuelto, en vista de que los niños tienen una reducida capacidad de reflexión, actuando ellos de acuerdo con sus ins-tintos e impulsos infantiles.” Con todo ello, repito, convengo. Empero, en lo que no estoy de acuerdo es que bajo los hechos de este caso deba dictarse sentencia en favor de los deman-dantes.
Si conforme concluyó el tribunal a quo el menor se lanzó a cruzar la calle súbita e inesperadamente cuando el vehículo de la demandada estaba tan sólo a 15 pies de distancia, no es posible concebir cómo pudo evitarse el accidente. Al expre-sarme en la forma en que lo he hecho estoy consciente de que, aunque el tribunal sentenciador no hizo conclusiones de hechos al efecto, de la evidencia que tuvo ante sí surge de manera palmaria que el occiso y otros niños corrían y alborotaban en la acera; que la calle en la parte que ocurrió el accidente es *508recta; que la visibilidad al momento del mismo era clara; y que esa calle era lo suficientemente ancha para dar cabida a la vez a tres vehículos.
Si, según concluyó dicho tribunal, el automóvil causante del daño marchaba a una velocidad de veinte a veinticinco millas por hora, una simple operación aritmética demostrará que, aceptando como correcta la primera de las dos velocida-des mencionadas, en un solo segundo — todos sabemos cuán corta es esta medida de tiempo — el vehículo caminó 29 pies. Si aceptamos como correcta la segunda, dicho vehículo corrió en un segundo 36.36 pies. Al marchar a una u otra velocidad el conductor estaba dentro del marco de la ley. Artículo 16(6) de la Ley núm. 279 de 5 de abril de 1946, págs. 599, 637, según fué enmendado por la núm. 156 de 26 de abril de 1951, págs. 369, 371. Además, si aceptamos como correcta la tabla que aparece en la obra Blashfield’s Cyclopedia of Automobile Law and Practice, Permanent Edition, Vol. 9, Parte 2, a la pág. 706, el conductor promedio de vehículos de motor tarda % de segundo en reaccionar ante un peligro. Véanse, al mismo efecto, State v. Belle Isle Cab Co., 71 A.2d 435; Kaan v. Kuhn, 187 P.2d 138. Aceptando que el chófer en este caso reaccionara dentro del período especificado, con-tado el mismo a partir del momento en que el menor se lanzó súbitamente a la calle, el accidente hubiera sido inevitable, puesto que el vehículo siempre hubiera corrido más de 15 pies antes de iniciarse la reacción. El conductor se enfrentó, sin duda, con una súbita emergencia y tomó todas las precaucio-nes que era posible tomar: frenó inmediatamente; se echó hacia la izquierda; y su vehículo quedó detenido a tres pies de distancia de la víctima, (1) cruzado en la carretera.
No hay prueba en los autos de que el chófer viera a los niños jugando y alborotando en la acera. Tampoco la hay de que no hubiera algo que obstruyera su visión. Por otra *509parte, no acepto la conclusión de que “el conductor del auto-móvil no tocó klaxon ni aviso de clase alguna.” A este res-pecto hay carencia absoluta de prueba en los autos. La única referencia que sobre el particular aparece en la transcripción de evidencia es la que hizo el testigo Jesús Bird Gómez al pre-guntársele por el letrado de los demandantes si recordaba si el carro tocó klaxon, a lo cual contestó, “yo no oí”. Al inte-rrogarle la corte sobre el mismo aspecto, el testigo repitió, “yo no oí”. De esas meras palabras concluye la opinión de la mayoría que el automóvil envuelto en el accidente no dió aviso de su proximidad. Tal conclusión, repito, no está sostenida por la prueba. El hecho de que el testigo no oyera que se hu-biera tocado bocina no significaba que eso no hubiera ocurrido. Pudo tocarse y él no oírla, especialmente si, según demuestra la transcripción, el testigo hablaba en esos momentos con Felipe García. No obstante, aun admitiendo a los fines de la argumentación que no se dió aviso de la proximidad del ve-hículo, “un conductor no viene obligado a tocar bocina cons-tantemente al correr las calles de una ciudad populosa, a me-nos que el peligro de una persona sea aparente.” Pueblo v. Castillo, 45 D.P.R. 872; Aguayo v. Municipio de San Juan, 35 D.P.R. 425. (2)
¿Qué precauciones mayores puede tomar el conductor de un vehículo que las que el de este caso tomó? Conducía el mismo a velocidad autorizada por ley, por la carretera que desde San Juan conduce a Fajardo y que al atravesar el pueblo de Luquillo forma una de las calles de éste, lo más a su derecha posible (artículo 17 (d) de la Ley 279, supra, según fué enmendado por la Ley 492 de 15 de mayo de 1952, pág. 1061) y miraba en la dirección en que marchaba. Esto úl-timo quedó palpablemente demostrado por la rapidez con que *510actuó al lanzarse el menor súbitamente a la carretera en mo-mentos en que el vehículo se hallaba a 15 pies de distancia. Mayores precauciones, en mi opinión, no es posible tomar. (3)
No creo que por el mero hecho de que el conductor de un vehículo de motor vea que en una de las aceras de la calle por donde discurre hay niños jugando y corriendo, tenga el deber de detenerse. Basta, a mi juicio, que esté a la expectativa y que marche a velocidad moderada. Estos requisitos fueron plenamente cumplidos.
He examinado todas y cada una de las citas que aparecen en la opinión de la mayoría. Si bien sostienen los principios de derecho en ella enunciados, sin embargo, no hay una sola que sostenga la conclusión final a que se llega.
Del millón y pico de personas cuyas vidas han sido segadas desde su advenimiento por ese artefacto peligroso, conocido por vehículo de motor, tan útil, necesario e indispensable al progreso de los pueblos, miles han sido niños. No obstante, según se indica en la opinión de la mayoría, “nuestros senti-mientos humanitarios de simpatía hacia los niños no nos de-ben inducir a establecer, absolutamente, la responsabilidad de conductores de vehículos independientemente de las circuns-tancias específicas del caso y por el hecho en sí de que un niño sea la víctima de un accidente.” No quiero con esto sugerir siquiera remotamente que la conclusión a que ha llegado la mayoría del Tribunal lo ha sido por las simpatías que el po-nente y los distinguidos jueces que con él concurren han sen-tido hacia los niños, sin tomar en consideración las circuns-tancias específicas que concurren en el caso. Lo que sí quiero expresar es que al interpretar la doctrina generalmente apli-cable a situaciones como la aquí envuelta, han ido muy lejos *511y establecido un precedente altamente desgraciado. Para que en casos de esta índole pueda exigirse responsabilidad al conductor de un vehículo es menester que dicho conductor in-curra en culpa o negligencia. En ausencia de ésta deberá exonerársele de toda responsabilidad. Artículo 1802 del Có-digo Civil, ed. 1930. García v. S.J.L. & T. Co., 17 D.P.R. 626, 629; Goclreau v. The American R. R. Co., 17 D.P.R: 791; Maldonado v. Hamilton, 82 D.P.R. 224, 228; Aldiba v. P. R. Raihuay, Lt. & P. Co., 41 D.P.R. 75; Sucn. Ortiz v. Ramírez, 68 D.P.R. 498. Según se dijo en Frank v. Cohen, 135 Atl. 624, 625, “la negligencia de un demandado debe establecerse con prueba directa o mediante aquellas circunstancias que razonablemente lleven a la conclusión de que existió un acto específico de negligencia y que el mismo fué la causa próxima del accidente.” No veo en verdad en qué culpa o negligencia incurrió el conductor en este caso. Ha debido, en su conse-cuencia, dictarse sentencia confirmando la apelada.
Veamos a grandes rasgos algunos de los casos del conti-nente que envuelven una cuestión similar a la que nos concierne:
En Lucas v. Bushko, 171 Atl. 460, se dice que “cuando el conductor de un automóvil ve a un niño colocado en un sitio peligroso, o cuando tiene motivos para creer que el niño puede correr hacia un sitio de peligro, y el tiempo le basta para de-tener el vehículo, de conducirlo debidamente, su deber es ejer-cer aquel cuidado que es razonablemente necesario para evitar el accidente.... Si el niño se coloca súbitamente frente al vehículo en movimiento, el demandado, desde luego, no será responsable.” (Bastardillas nuestras.) En sentido similar se pronuncian Purdy v. Hazeltine, 184 Atl. 660, 661; Bowman v. Stouman, 141 Atl. 41, 43; Burlie v. Stephens, 193 Pac. 684, 686; Gettemy v. Grennan Bakeries, 21 A.2d 465, 467; Frank v. Cohen, supra y Carter v. Garraway, 138 So. 143,145. Estamos enteramente de acuerdo con ese principio. Es el que ha debido aplicarse en este caso.
Lo procedente era confirmar la sentencia apelada.

Éste es otro factor que revela cuán despacio marchaba. Efret v. Quiñones, 40 D.P.R. 192, 196; Blashfield’s, obra y tomo citados, secciones 6233 y 6237, págs. 694 y 705; Koustaky v. Grabowski, 34 N.W. 2d 893; Wilkins v. Stuecken, 225 S.W. 2d 131.


 Cf. Pueblo v. Ramos, 43 D.P.R. 71, dónde se dice a la pág. 77 que “en cuanto a no haber tocado klaxon ni bocina, la ley sólo impone el deber de tal aviso al pasar a peatones o a otros vehículos y en las curvas,...”. Véase, además, el artículo 17(e) de la Ley 279, supra, según fué enmendado por la núm. 492 de 1952, página 1061.


 Es conveniente hacer constar que el sitio donde ocurrió el accidente no es uno junto a una zona escolar ni en que normalmente juegan niños de corta edad. Véase Figueroa v. Picó, 69 D.P.R. 401, 404. Por el con-trario, se trata de una calle que forma parte de una carretera insular, por donde discurre mucho tránsito. Además, el sitio del accidente no queda junto a la intersección de calles ni junto a una curva, sino a bastante dis-tancia de ambas.